                                          Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 1 of 16




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                         JIHSHYR YIH,
                                   8                                                         Case No. 5:20-cv-04184-EJD
                                                           Plaintiff,
                                   9                                                         ORDER GRANTING MOTION TO
                                                   v.                                        DISMISS FOR LACK OF PERSONAL
                                  10                                                         JURISDICTION
                                         TAIWAN SEMICONDUCTOR
                                  11     MANUFACTURING COMPANY,LTD,                          Re: Dkt. No. 16

                                  12                       Defendant.
Northern District of California
 United States District Court




                                  13          Presently before the Court is Defendant Taiwan Semiconductor Manufacturing Company,

                                  14   Ltd.’s (“TSMC”) motion to dismiss pro se Plaintiff JihShyr Yih’s complaint pursuant to Federal

                                  15   Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction and 12(b)(6) for failure to state a

                                  16   claim. Dkt. No. 16. The Court took this motion under submission without oral argument pursuant

                                  17   to Civil Local Rule 7-1(b). For the reasons stated below, the Court GRANTS TSMC’s motion to

                                  18   dismiss for lack of personal jurisdiction.

                                  19     I.   BACKGROUND

                                  20          A.        Factual History

                                  21          This action involves allegations of hiring discrimination committed by TSMC against

                                  22   Plaintiff. Plaintiff is a United States citizen who has lived in the United States for the past thirty-

                                  23   seven years, and currently resides in New York with his family. Complaint (Compl.), Dkt. No. 1

                                  24   ¶¶ 1, 59. Plaintiff is an engineer, who holds a PhD from the University of Michigan – Ann Arbor

                                  25   in Computer Science and Engineering, and who previously worked for International Business

                                  26   Machines (“IBM”) for over twenty years where he earned many outstanding accomplishment

                                  27   awards. Id. ¶¶ 53-54. TSMC is a Taiwanese corporation whose sole business is manufacturing

                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                         1
                                           Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 2 of 16




                                   1   semi-conductor devices for use in various electronic products, such as phones and computers. See

                                   2   Declaration of Hen-Yih (“Terrance”) Chao (“Chao Decl.”), Dkt. No. 16-1 ¶ 4. TSMC is

                                   3   headquartered and has its principal place of business in Hsinchu, Taiwan. Id. The company

                                   4   employs approximately 43,000 individuals mainly at its offices and factories in Taiwan, but the

                                   5   company has approximately 15 employees working in the United States on limited-term overseas

                                   6   assignments. Id. ¶ 7. None of these 15 employees work in California, nor does TSMC have an

                                   7   office or designated agent for service of process in the state. Id. 6-7.1 However, TSMC does have

                                   8   a subsidiary, TSMC North America (“TSMC NA”), which is incorporated in California and has its

                                   9   principal place of business in San Jose, California. Id. ¶ 9.

                                  10          In April 2017, TSMC tasked Lighthouse Global Resources (“LGR”), a Singapore-based

                                  11   recruiting firm, to fill a “Senior Business Intelligence Analyst” position in the “Business

                                  12   Operations Division under TSMC’s Corporate Planning Organization.” See Declaration of
Northern District of California
 United States District Court




                                  13   Wenwei Chang (“Chang Decl.”), Dkt. No. 16-2 ¶ 3, Exh. A. The position description in TSMC’s

                                  14   request to LGR specified that the job was located in Hsinchu, Taiwan. Id.; Exh. A at 2. After

                                  15   contacting Plaintiff by e-mail about the job opportunity with TSMC, LGR recommended Plaintiff

                                  16   to TSMC as a potential candidate for the Senior Business Intelligence Analyst position. Id. 5,

                                  17   Exh. B at 1. Thereafter, on August 3, 2017, Plaintiff participated in a preliminary screening

                                  18   interview from his home in New York via skype with Wenwei Chang and Claire Yin, two

                                  19   recruiting managers from TSMC’s recruiting department who reside in Taiwan. Id. ¶ 6. During

                                  20   the interview, Mr. Chang asked Plaintiff questions about his family including: “‘How many

                                  21   children do you have’ and ‘Does your wife work?’” Compl. ¶ 18.

                                  22          Following the preliminary screening interview, the recruiting department forwarded

                                  23

                                  24   1
                                         As part of Plaintiff’s declaration in support of his opposition to the motion to dismiss, Plaintiff
                                  25   includes an exhibit which lists fourteen individuals purportedly employed by TSMC who self-
                                       identified their locations in California on their LinkedIn social media profile as evidence that
                                  26   TSMC has employees working in California. See Declaration of JihShyr Yih in support of
                                       Opposition to Defendant’s Motion to Dismiss the Complaint (“Yih Decl.”), Dkt. No. 19-1 ¶ 7,
                                  27   Exh. D. Plaintiff has submitted no evidence to authenticate this exhibit, and it is therefore
                                       inadmissible under Federal Rule of Evidence 901 for lack of authentication.
                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                                           2
                                          Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 3 of 16




                                   1   Plaintiff’s profile to the hiring manager. Chang Decl. ¶ 8. TSMC determined that Plaintiff did not

                                   2   have the appropriate background or qualifications for the position, but decided to consider him for

                                   3   a role in the company’s Information Technology (“IT”) function. Id. ¶¶ 8-9. Plaintiff claims that

                                   4   on September 25, 2017, he participated in another skype interview, this time with TSMC IT

                                   5   managers. Compl. ¶ 26. During this interview, he was again asked questions about his family

                                   6   including: “‘How many children do you have?’; ‘How old are your children?’; ‘What are your

                                   7   children doing now?’; ‘What future schools are your children going to attend?’; ‘Are you

                                   8   married?’; and ‘Does your wife work?’” Id. ¶¶ 26, 31.

                                   9          After the interview, LGR informed Plaintiff that TSMC had declined to offer him a job.

                                  10   Id. ¶ 39. Plaintiff alleges he was told that “he was too senior to fit in” at TSMC. Id. Then, on or

                                  11   about October 5, 2017, Plaintiff spoke on the phone with Hen-Yih Chao, TSMC’s HR Director.

                                  12   Plaintiff expressed to Mr. Chao the concerns he had about the family related questions asked
Northern District of California
 United States District Court




                                  13   during the interviews and that he felt he was discriminated against by TSMC. Id. ¶ 40. On

                                  14   October 13, 2017, Plaintiff received an email from TSMC’s attorney, explaining that the “reason

                                  15   [TSMC] asked questions regarding [Plaintiff] and [Plaintiff’s] family members [was] to learn

                                  16   about that, should [Plaintiff] determine to work in Taiwan” so that TSMC “could assist [Plaintiff]

                                  17   and [his] family on possible issues that might arise from [their] relocation to Taiwan . . .

                                  18   considering [Plaintiff] and [his] famil[y] have stayed in the U.S. for many years.” Chang Decl.

                                  19   Exh. C at 2-3. The email also stated that Plaintiff was not chosen for the position because of his

                                  20   vague, unspecific answers to questions about his experience and his failure to provide references,

                                  21   id. at 2, even though Plaintiff alleges he emailed TSMC officials a list of references three days

                                  22   after the interview. Compl. ¶¶ 38. According to Plaintiff, TSMC’s counsel also warned him that

                                  23   TSMC would sue “should [Plaintiff] disclose to the media, the public and any other third parties

                                  24   [anything] related to the interview without TSMC’s prior approval.” Compl. ¶ 45.

                                  25          Plaintiff filed a charge of discrimination against TSMC with the Equal Employment

                                  26   Opportunity Commission (“EEOC”) on October 30, 2017. See Compl. ¶ 8. He received a Notice

                                  27   of Right to Sue from the EEOC on February 5, 2018. Id.

                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                         3
                                          Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 4 of 16



                                              B.    Procedural History
                                   1
                                              Plaintiff first filed a pro se complaint against TSMC in the Southern District of New York.
                                   2
                                       See JihShyr Yih v. Taiwan Semiconductor Manufacturing Company, No. 18-CV-3844 (CS) 2019
                                   3
                                       WL 2578306 (S.D.N.Y June 24, 2019). The Southern District of New York granted TSMC’s
                                   4
                                       motion to dismiss for lack of personal jurisdiction. The district court’s judgment was affirmed by
                                   5
                                       the Second Circuit Court of Appeals following an appeal by Plaintiff. See Yih v. Taiwan
                                   6
                                       Semiconductor Manufacturing Company, 815 Fed. App’x. 571 (2d Cir. 2020).
                                   7
                                              Then, on June 25, 2020, Plaintiff filed a pro se complaint in this Court. See Dkt. No. 1.
                                   8
                                       TSMC moved to dismiss the complaint thereafter on August 11, 2020. See Defendant’s Notice of
                                   9
                                       Motion and Motion to Dismiss the Complaint (“Mot.”), Dkt. No. 16. Plaintiff has filed an
                                  10
                                       opposition (“Opp.”), Dkt. No. 19, to which TSMC has replied (“Reply”), Dkt. No. 20.
                                  11
                                        II.   LEGAL STANDARD
                                  12
Northern District of California




                                              Federal Rule of Civil Procedure 12(b)(2) allows a party to file a motion to dismiss when
 United States District Court




                                  13
                                       there is a lack of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). While the plaintiff bears the
                                  14
                                       burden of showing that the Court has personal jurisdiction over the defendant, the court “resolves
                                  15
                                       all disputed facts in favor of the plaintiff.” See Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154
                                  16
                                       (9th Cir. 2006) (quotation marks and citation omitted). The Court may consider evidence
                                  17
                                       presented in affidavits and declarations in determining personal jurisdiction. Data Disc, Inc. v.
                                  18
                                       Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977); but see Ballard v. Savage, 65 F.3d
                                  19
                                       1495, 1498 (9th Cir. 1995) (“When a district court acts on a defendant’s motion to dismiss under
                                  20
                                       Rule 12(b)(2) without holding an evidentiary hearing, the plaintiff need make only a prima facie
                                  21
                                       showing of jurisdictional facts to withstand the motion to dismiss. That is, the plaintiff need only
                                  22
                                       demonstrate facts that if true would support jurisdiction over the defendant.” (citations omitted)).
                                  23
                                       “The plaintiff cannot simply rest on the bare allegations of its complaint, but uncontroverted
                                  24
                                       allegations in the complaint must be taken as true.” Mavrix Photo, Inc. v. Brand Techs., Inc., 647
                                  25
                                       F.3d 1218, 1223 (9th Cir. 2011) (quotation marks and citation omitted). “The Court may not
                                  26
                                       assume the truth of allegations that are contradicted by affidavit.” In re Cathode Ray Tube (CRT)
                                  27

                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                         4
                                          Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 5 of 16




                                   1   Antitrust Litig., 27 F. Supp. 3d 1002, 1008 (N.D. Cal. 2014) (citing Data Disc, Inc., 557 F.2d at

                                   2   1284).

                                   3            There are two limitations that restrict a court’s power to exercise personal jurisdiction over

                                   4   a nonresident defendant: the constitutional principles of due process and the applicable state

                                   5   personal jurisdiction rule. Sher v. Johnson, 911 F.2d 1357, 1360 (9th Cir. 1990). The Ninth

                                   6   Circuit has held that because California’s personal jurisdictional rule is “coextensive with the

                                   7   outer limits of due process,” personal jurisdictional inquiries under California law are constrained

                                   8   solely by constitutional principles. Id. at 1361; Cal. Civ. Proc. Code § 410.10.

                                   9            The Supreme Court has held that constitutional due process requires that a nonresident

                                  10   defendant have sufficient “minimum contacts” with the forum state “such that maintenance of the

                                  11   suit does not offend ‘traditional notions of fair play and substantial justice.’” Int’l Shoe Co. v.

                                  12   Washington, 326 U.S. 310, 316 (1945). In applying the minimum contacts analysis, a court may
Northern District of California
 United States District Court




                                  13   exercise either general or specific jurisdiction over a nonresident defendant. Doe v. Unocal Corp.,

                                  14   248 F.3d 915, 923 (9th Cir. 2001) (per curiam), abrogated on other grounds by Daimler AG v.

                                  15   Bauman, 571 U.S. 117 (2014). When the defendant’s activities in the forum state are substantial,

                                  16   continuous and systematic, a court may exercise general jurisdiction over the defendant, even if

                                  17   the cause of action is unrelated to defendant’s contacts with the forum. Id. at 923. A defendant

                                  18   may also be subject to specific jurisdiction if the defendant “has sufficient contacts with the forum

                                  19   state in relation to the cause of action.” Sher, 911 F.2d at 1361 (citations omitted).

                                  20   III.     JUDICIAL NOTICE
                                  21            TSMC requests for the Court to take judicial notice of exhibits. See Request for Judicial

                                  22   Notice in Support of Defendant’s Motion to Dismiss (“RJN”), Dkt. No. 17. Federal Rule of

                                  23   Evidence 201(b) permits a court to take judicial notice of an adjudicative fact “not subject to

                                  24   reasonable dispute,” that is “generally known” or “can be accurately and readily determined from

                                  25   sources whose accuracy cannot reasonably be questioned.” Specifically, a court may take judicial

                                  26   notice of matters of public record. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th

                                  27   Cir. 2018).

                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                         5
                                          Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 6 of 16




                                   1          TSMC requests for the Court to take judicial notice of Exhibits A-D. See RJN at 2-3.

                                   2   Exhibit A is Plaintiff’s EEOC Charge No. 520-2018-00491, JihShyr Yih v. Taiwan Semiconductor

                                   3   Manufacturing Company. A court may take judicial notice of charges filed with administrative

                                   4   bodies, including the EEOC. See Interstate Nat. Gas Co. v. S. California Gas Co., 209 F.2d 380,

                                   5   385 (9th Cir. 1953) (“We may take judicial notice of records and reports of administrative

                                   6   bodies.”); Ferguson v. Walmart, No. CV 12–04434 RSWL EX, 2014 WL 24139, at *4 (C.D. Cal.

                                   7   Jan. 2, 2014) (taking judicial notice of EEOC complaints and right-to-sue letters). However, a

                                   8   court “cannot take judicial notice of disputed facts contained in such public records.” Baird v.

                                   9   BlackRock Institutional Tr. Co., N.A., 403 F. Supp. 3d 765, 774 (N.D. Cal. 2019) (quoting Khoja,

                                  10   899 F.3d at 999). As such, the Court takes notice of Exhibit A but does not take judicial notice of

                                  11   any disputed facts therein.

                                  12          Next, TSMC requests for the Court to take judicial notice of Exhibits B-D, which are
Northern District of California
 United States District Court




                                  13   documents that were filed in Plaintiff’s Southern District of New York case. See JihShyr Yih v.

                                  14   Taiwan Semiconductor Manufacturing Company, Ltd., No. 18-CV-3844 (CS) 2019 WL 2578306

                                  15   (S.D.N.Y June 24, 2019). These documents include: Plaintiff’s First Amended Complaint filed on

                                  16   August 1, 2018; the Memorandum of Law in Opposition to Defendant’s Motion to Dismiss the

                                  17   Amended Complaint filed on October 10, 2018; and the Declaration of JihShyr Yih in Opposition

                                  18   to Defendant’s Motion to Dismiss the Amended Complaint filed on October 10, 2018. Under

                                  19   Ninth Circuit law, courts may properly take notice of court orders and other matters of public

                                  20   record. See United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007) (noting that a court “may

                                  21   take notice of proceedings in other courts, both within and without the federal judicial system, if

                                  22   those proceedings have a direct relation to matters at issue”) (internal quotation marks and

                                  23   citations omitted). Accordingly, the Court takes notice of Exhibits B-D but does not take notice of

                                  24   any disputed facts. See Baird, 403 F. Supp. 3d at 774.

                                  25   IV.    DISCUSSION
                                  26          TSMC moves for dismissal on the basis that personal jurisdiction is improper in California

                                  27   because Plaintiff cannot establish either general or specific jurisdiction over TSMC. Mot. 14-20.

                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                         6
                                             Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 7 of 16




                                   1   In response, Plaintiff puts forth three arguments in his opposition, including that (1) TSMC’s

                                   2   revenue from the company’s sales demonstrates its continuous and systematic contacts so as to

                                   3   render TSMC “at home” in California, which would justify an assertion of general jurisdiction;

                                   4   alternatively, (2) that TSMC and its California subsidiary TSMC NA are alter egos, thereby

                                   5   permitting the Court to impute TSMC NA’s contacts to TSMC and confer general jurisdiction

                                   6   over TSMC; and (3) that TSMC has purposefully availed itself of the privilege of conducting

                                   7   activities in California, and thus the Court has specific jurisdiction over TSMC. See Opp. 3-8.

                                   8   The Court addresses each argument in turn.

                                   9          A.      Whether TSMC is “At Home” in California
                                  10               Plaintiff first asserts that “TSMC has substantial, continuous, and systematic contacts

                                  11   with California because about 67% of its annual revenue [in 2017] is attributed to its general

                                  12   manager TSMC NA within California.” Opp. at 4; Compl. ¶10 (emphasis in original). In turn,
Northern District of California
 United States District Court




                                  13   TSMC argues that this Court lacks general personal jurisdiction over it because its limited contacts

                                  14   with the state, through its subsidiary TSMC NA, hardly render it at home in California. Mot. at

                                  15   16.

                                  16               “A court may assert general jurisdiction over foreign (sister-state or foreign-country)

                                  17   corporations to hear any and all claims against them when their affiliations with the State are so

                                  18   ‘continuous and systematic’ as to render them essentially at home in the forum State.” Goodyear

                                  19   Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citing Int’l Shoe Co., 326

                                  20   U.S. at 317). As to corporations, “the place of incorporation and principal place of business are

                                  21   ‘paradig[m]’ . . . bases for general jurisdiction.” Daimler AG, 571 U.S. at 137. “A corporation

                                  22   that operates in many places can scarcely be deemed at home in all of them, [o]therwise, ‘at home’

                                  23   would be synonymous with ‘doing business.’” Id. at 139 n.20. Outside of these paradigm bases,

                                  24   only “in an exceptional case” should a court find a corporation’s operations in the forum to be “so

                                  25   substantial and of such a nature as to render the corporation at home in that State.” Id. at 139 n.19.

                                  26   Exceptional circumstances, as noted in Daimler, do not exist merely whenever “a foreign

                                  27   corporation’s in-forum contacts can be said to be in some sense ‘continuous and systematic,’ it is

                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                         7
                                          Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 8 of 16




                                   1   only whether that corporation’s ‘affiliations with the State are so ‘continuous and systematic’ as to

                                   2   render [it] essentially at home in the forum State.’” Id. (quoting Goodyear, 564 U.S. at 919). The

                                   3   Supreme Court in Daimler AG cited to its decision in Perkins v. Benguet Consol. Min. Co., 342

                                   4   U.S. 437 (1952) to exemplify what constitutes “exceptional circumstances.” Id. at 129-30. There,

                                   5   the Court held that an Ohio court could exert general jurisdiction over an out-of-state corporation

                                   6   located in the Philippines, because Ohio was the corporation’s principal, albeit temporary, place of

                                   7   business during the war when the Japanese occupied the Philippines. Perkins, 342 U.S. at 447-48.

                                   8          Here, TSMC is a Taiwanese corporation with its primary place of business in Hsinchu,

                                   9   Taiwan. Chao ¶ 4. TSMC does not maintain an office in California and does not conduct any

                                  10   business in the state. Id. ¶¶ 5-6. Furthermore, the revenue of its subsidiary, TSMC NA, is derived

                                  11   from shipments overseas. Id. ¶ 10. Indeed, only 2.4% of TSMC NA’s revenue from 2015-2019

                                  12   was derived from sales within the state of California. Id.
Northern District of California
 United States District Court




                                  13          Plaintiff argues, however, that neither TSMC NA’s revenue nor sales performance can be

                                  14   discounted when analyzing TSMC’s affiliations with California because TSMC still includes

                                  15   TSMC NA’s sales performance in its yearly financial reports. Opp. 4. Nonetheless, the fact that a

                                  16   portion of TSMC’s revenue is derived from its subsidiary is not an exceptional circumstance.

                                  17   “[I]n any parent-subsidiary relationship, at least some revenues will presumably make their way

                                  18   back to the parent. Allowing attribution on this circumstance alone would run counter to the

                                  19   baseline principle that a parent-subsidiary relationship in itself is not enough to hold a parent

                                  20   responsible for its subsidiary’s contacts with the distant forum.” Focht v. Sol Melia S.A., No. C-

                                  21   10-1096 EMC, 2012 WL 162564, at *7 (N.D. Cal. Jan 19, 2012).

                                  22          Plaintiff’s focus on TSMC NA’s revenue is also unavailing because of the paltry total

                                  23   revenue that was actually generated from intrastate California sales. In Daimler, the U.S. Supreme

                                  24   Court held that Daimler AG, the German manufacturer of Mercedes–Benz automobiles, was not

                                  25   subject to general jurisdiction in California even if its California subsidiary’s contacts were

                                  26   attributed to it. Daimler AG, 571 U.S. at 136. The Daimler subsidiary’s California sales, which

                                  27   accounted for 10% of Daimler’s revenue and 2.4% of its worldwide sales, constituted “slim

                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                         8
                                          Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 9 of 16




                                   1   contacts with the state” and “hardly render[ed] it at home.” Id. It would follow then that

                                   2   California certainly lacks general jurisdiction over TSMC, which has far more modest ties to

                                   3   California than one of the largest importers of luxury vehicles to this state. Thus, the Court

                                   4   determines that this is not an “exceptional case” in which TSMC’s business contacts with

                                   5   California are “so substantial” as to “essentially render it at home” in California. Id. at 139 n.19.

                                   6          B.     Alter Ego
                                   7           Next, Plaintiff alleges that TSMC cannot escape personal jurisdiction because it is the alter

                                   8   ego of TSMC NA. Opp. at 3-4; Compl. ¶ 3. However, a parent-subsidiary relationship does not

                                   9   on its own establish two entities as alter egos — “general jurisdiction over one does not give rise

                                  10   to general jurisdiction over the other.” Williams v. Yamaha Motor Co., 851 F.3d 1015, 1021 (9th

                                  11   Cir. 2017) (internal quotations and citations omitted). To survive a motion to dismiss, a plaintiff

                                  12   asserting application of the alter ego doctrine to extend personal jurisdiction to a foreign parent or
Northern District of California
 United States District Court




                                  13   subsidiary must “allege specifically both the elements of alter ego liability, as well as facts

                                  14   supporting each.” MH Pillars Ltd. v. Realini, No. 15-CV-1383-PJH, 2017 WL 916414, at *12

                                  15   (N.D. Cal. Mar. 8, 2017) (citation omitted). The plaintiff must show that “(1) there is such unity

                                  16   of interest and ownership that the separate personalities of the two entities no longer exists, and

                                  17   [that] (2) failure to disregard their separate identities would result in fraud or injustice.” Williams,

                                  18   851 F.3d at 1021 (citing Ranza v. Nike, Inc., 793 F.3d 1059, 1073 (9th Cir. 2015)). Here, Plaintiff

                                  19   fails to plausibly allege both elements of alter ego liability.

                                  20               i.     Unity of Interest
                                  21           The “unity of interest” prong requires “a showing that the parent controls the subsidiary to

                                  22   such a degree as to render the latter the mere instrumentality of the former.” Ranza, 793 F.3d at

                                  23   1073. (internal quotation marks and citations omitted). Courts generally consider nine factors in

                                  24   assessing whether the unity of interest prong of an alter ego relationship is satisfied:

                                  25                    (1) the commingling of funds and other assets of the entities, (2) the
                                                        holding out by one entity that it is liable for the debts of the other, (3)
                                  26                    identical equitable ownership of the entities, (4) use of the same
                                                        offices and employees, (5) use of one as a mere shell or conduit for
                                  27                    the affairs of the other, (6) inadequate capitalization, (7) disregard of
                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                         9
                                           Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 10 of 16



                                                      corporate formalities, (8) lack of segregation of corporate records, and
                                   1                  (9) identical directors and officers.
                                   2   Sandoval v. Ali, 34 F. Supp. 3d 1031, 1040 (N.D. Cal. 2014) (citation omitted).

                                   3          While a court need not find that every factor is present, Updateme Inc. v. Axel Springer SE,

                                   4   No. 17-CV-05054-SI, 2018 WL 1184797, at *10 (N.D. Cal. Mar. 7, 2018), the Ninth Circuit has

                                   5   specifically found that “[t]otal ownership and shared management personnel are alone insufficient

                                   6   to establish the requisite level of control.” Ranza, 793 F.3d at 1073. A parent’s involvement in

                                   7   “macro-management issues” do not satisfy this element, such as reviewing and approving major

                                   8   decisions, placing several of its directors on the subsidiary’s board, and involving itself in the

                                   9   subsidiary’s pricing decisions. Id. at 1074–75. Instead, the plaintiff must show that the parent

                                  10   directs the subsidiary’s “day-to-day operations” and that the “entities failed to observe their

                                  11   separate corporate formalities.” Id. at 1075.

                                  12          Plaintiff claims that this Court’s previous holding in Ziptronix, Inc. v. Omnivision Techs,
Northern District of California
 United States District Court




                                  13   Inc., 71 F. Supp. 3d 1090 (N.D. Cal. 2014), combined with new evidence presented in his

                                  14   opposition establishes a unity of interest between TSMC and TSMC NA. Opp. at 3. Specifically,

                                  15   Plaintiff alleges that TSMC may be found to be an alter ego of TSMC NA because: “TSMC NA

                                  16   facilitates sales of [TSMC]’s wafers between [TSMC] and its customers in the United States”;

                                  17   “TSMC NA is only allowed to issue price quotations that comply with [TSMC]’s pricing

                                  18   guidelines”; “[TSMC] must approve any deviations from its pricing guidelines”; and “[TSMC]

                                  19   supplies TSMC NA with price quotations that are forwarded by TSMC NA to [TSMC]’s

                                  20   customers.” Opp. at 3-4 (citing Ziptronix, 71 F. Supp. 3d at 1095).

                                  21          While these allegations establish TSMC’s involvement in TSMC NA’s operations, they are

                                  22   insufficient to establish alter ego liability.2 A “plaintiff does not meet the unity of interest and

                                  23   ownership prong when the evidence shows only an active parent corporation involved directly in

                                  24

                                  25
                                       2
                                         Contrary to Plaintiff’s assertion, the court in Ziptronix did not hold that TSMC NA is a general
                                       manager of TSMC. The court instead noted in Ziptronix that “Ziptronix does not treat TSMC Ltd.
                                  26   and TSMC NA as separate legal entities. Ziptronix presents no authority or legal analysis
                                       establishing a basis for ignoring the corporate form. Ziptronix has not shown that it is appropriate
                                  27   to pierce the corporate veil or to treat the TSMC entities as alter egos.” Ziptronix, 71 F. Supp. 3d
                                       at 1096.
                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                                           10
                                         Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 11 of 16




                                   1   decision-making about its subsidiaries’ holdings, but each entity observes all of the corporate

                                   2   formalities necessary to maintain corporate separateness.” Ranza, 793 F.3d at 1073. Here,

                                   3   Plaintiff does not address whether the entities commingled funds, whether there was inadequate

                                   4   capitalization, or whether the entities disregarded corporate formalities. TSMC in contrast, asserts

                                   5   that TSMC and TSMC NA maintain separate accounting records and books, maintain separate

                                   6   bank accounts having never commingled assets or funds, and have always operated in separate

                                   7   corporate facilities in different countries. See Chao Decl. ¶¶ 11-15. These statements serve as

                                   8   further evidence that TSMC and TSMC NA are not alter egos, and foundationally, that Plaintiff

                                   9   has not met his burden in showing that TSMC and TSMC NA hold a unity of interest. See Apple

                                  10   Inc. v. Allan & Assocs. Ltd., 445 F. Supp. 3d 42, 53 (N.D. Cal. 2020).

                                  11          Plaintiff instead relies on allegations that an alter ego relationship is further evidenced by

                                  12   TSMC and TSMC NA sharing a common employee who served as TSMC NA’s CEO in 2017 and
Northern District of California
 United States District Court




                                  13   whose compensation for that year was determined by TSMC. Opp. at 4 (citing Yih Decl.). He

                                  14   further contends that TSMC operates for itself and TSMC NA, a common corporate website, a

                                  15   common email address domain, and a common interactive system for on-line information and

                                  16   transactions. Id.

                                  17          In response to Plaintiff’s allegations about the shared employee’s roles in both TSMC and

                                  18   TSMC NA, TSMC asserts that the employee was periodically granted titles associated with TSMC

                                  19   as an advisor, at the discretion of TSMC’s Board of Directors. Chao Decl. ¶ 7. However, TSMC

                                  20   claims that the shared employee was never considered an employee of TSMC and received no

                                  21   compensation from TSMC. Id. Even if the Court were to find this factor in establishing unity of

                                  22   interest, the Ninth Circuit has made clear that “[t]otal ownership and shared management

                                  23   personnel are alone insufficient to establish the requisite level of control.” Ranza, 793 F.3d at

                                  24   1073 (internal citation omitted); see also, e.g., Stewart v. Screen Gems-EMI Music, Inc., 81 F.

                                  25   Supp. 3d 938, 956 (N.D. Cal. 2015) (finding three factors—equitable ownership, use of same

                                  26   offices and identical officers and directors—weighed in favor of finding unity of interest but

                                  27   concluding these factors “even when considered together, are not sufficient to support a finding of

                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                         11
                                         Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 12 of 16




                                   1   unity of interest”).

                                   2           Turning to Plaintiff’s claims that TSMC and TSMC NA operate on the same corporate

                                   3   website, share the same email address domain, and also have a common interactive online system

                                   4   for information and transactions, courts have held that these facts do not reflect an “abuse of the

                                   5   corporate form and existence of an alter ego relationship.” Gerritsen v. Warner Bros. Entm’t Inc.,

                                   6   116 F. Supp. 3d 1104, 1139 (C.D. Cal. 2015); see also NetApp, Inc. v. Nimble Storage, Inc., No.

                                   7   5:13-CV-05058-LHKHRL, 2015 WL 400251, at *7 (N.D. Cal. Jan. 29, 2015) (“In addition, the

                                   8   allegation that [entities] share a website and email is an administrative . . . function. Shared

                                   9   administrative functions are not necessarily indicative of an alter ego relationship.”) (citation

                                  10   omitted). Moreover, separate corporate entities presenting themselves “as one online does not rise

                                  11   to the level of unity of interest required to show companies are alter egos.” Corcoran v. CVS

                                  12   Health Corporation, 169 F. Supp. 3d 970, 984 (N.D. Cal. 2016); see also Moody v. Charming
Northern District of California
 United States District Court




                                  13   Shoppes of Delaware, Inc., No. C 07-06073 MHP, 2008 WL 2128955, at *3 (N.D. Cal. May 20,

                                  14   2008) (“[g]eneric language on [company’s] website . . . simply do[es] not rise to the day-to-day

                                  15   control required to impute the subsidiary’s contacts to the parent”). Thus, given the administrative

                                  16   nature of the entities’ website and online system, the Court finds that the facts do not weigh in

                                  17   favor of finding alter-ego liability.

                                  18           Plaintiff has failed to meet the prima facie burden regarding any unity of interest between

                                  19   TSMC and TSMC NA. See Williams, 851 F.3d at 1021. Therefore, because both prongs of the

                                  20   alter ego test must be satisfied, TSMC is not subject to personal jurisdiction as TSMC’s alter ego.

                                  21               ii.   Fraud or Injustice
                                  22           Where a plaintiff fails to satisfy the “unity of interest” prong, a court need not analyze the

                                  23   “fraud or injustice prong.” Ranza, 793 F.3d at 1075 n.9 (citation omitted). However, even if the

                                  24   Court analyzed this prong, Plaintiff has not established that an inequitable result would follow

                                  25   from a failure to disregard the separate identities between TSMC and TSMC NA. See Ranza, 793

                                  26   F.3d at 1073. The alter ego liability test’s second prong requires that a plaintiff “plead facts

                                  27   sufficient to demonstrate that conduct amounting to bad faith makes it inequitable for the

                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                         12
                                         Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 13 of 16




                                   1   corporate owner to hide behind the corporate form.” Successor Agency to Former Emeryville

                                   2   Redevelopment Agency v. Swagelok Co., 364 F. Supp. 3d 1061, 1082 (N.D. Cal. 2019) (citing

                                   3   Prod. & Ventures Int’l v. Axus Stationary (Shanghai) Ltd., No. 16-CV-00669-YGR, 2017 WL

                                   4   201703, at *8 (N.D. Cal. Jan. 18, 2017)). Plaintiff has not done so.

                                   5          Plaintiff simply mentions in his opposition that treating TSMC as an entity distinct from

                                   6   TSMC NA when the two jointly work on sales in “such tightly coupled ways like a single

                                   7   enterprise,” would be unjust. Opp. at 4. Merely alleging that Plaintiff will suffer an inequitable

                                   8   result if TSMC is not a defendant is not sufficient. Neilson v. Union Bank of California, N.A., 290

                                   9   F. Supp. 2d 1101, 1117 (C.D. Cal. 2003) (pleading failed to allege injustice prong of alter ego

                                  10   theory where it stated that it would suffer an inequitable result but “fail[ed] to allege facts

                                  11   supporting this statement”); Hibbs–Rines v. Seagate Tech., LLC, No. C 08–05430 SI, 2009 WL

                                  12   513496, at *5 (N.D. Cal. 2009) (“[A] court is not bound to accept as true a legal conclusion
Northern District of California
 United States District Court




                                  13   couched as a factual allegation.”) (quotation omitted). Accordingly, Plaintiff has failed to meet his

                                  14   burden in showing any conduct that would make it inequitable for this Court to observe the

                                  15   corporate distinction between TSMC and TSMC NA.

                                  16          For the forgoing reasons, this Court lacks general jurisdiction over TSMC.

                                  17          C.    Specific Jurisdiction
                                  18          Finally, Plaintiff attempts to establish personal jurisdiction over TSMC by arguing that

                                  19   TSMC purposefully availed itself to the forum by doing “e-business” in California. Opp. at 5.

                                  20   The Ninth Circuit has set forth a three-prong test to determine whether a defendant has the

                                  21   “minimum contacts” necessary for specific jurisdiction: (1) the defendant must either

                                  22   “purposefully direct his activities” toward the forum or “purposefully avail himself of the

                                  23   privileges of conducting activities in the forum”; (2) “the claim must be one which arises out of or

                                  24   relates to the defendant’s forum-related activities”; and (3) “the exercise of jurisdiction must

                                  25   comport with fair play and substantial justice, i.e. it must be reasonable.” Axiom Foods, Inc. v.

                                  26   Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017) (quoting Dole Food Co., Inc. v. Watts,

                                  27   303 F.3d 1104, 1111 (9th Cir. 2002)). “The plaintiff bears the burden of satisfying the first two

                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                         13
                                         Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 14 of 16




                                   1   prongs of the test.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004).

                                   2   If the plaintiff makes a prima facie showing as to those first two prongs, “the burden then shifts to

                                   3   the defendant to ‘present a compelling case’ that the exercise of jurisdiction would not be

                                   4   reasonable.” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985)).

                                   5          TSMC argues that Plaintiff has not satisfied his burden of establishing the first and second

                                   6   prongs; the Court agrees. The first prong of the specific jurisdiction test is met if the defendant

                                   7   “purposefully directed” his activities toward the forum or “purposefully availed” himself of “the

                                   8   privileges of conducting activities in the forum.” The Ninth Circuit has said that “purposeful

                                   9   availment” and “purposeful direction” are “two distinct concepts.” Schwarzenegger, 374 F.3d at

                                  10   802. The former applies to claims sounding in contract whereas the latter applies to claims

                                  11   sounding in tort. Picot v. Weston, 780 F.3d 1206, 1212 (9th Cir. 2015). Because Plaintiff’s claims

                                  12   of discrimination are “more akin to tort claims,” the Court employs the purposeful direction
Northern District of California
 United States District Court




                                  13   framework. See e.g., Bradley v. T-Mobile US, Inc., No. 17-cv-07232-BLF, 2020 WL 1233924, at

                                  14   *13 (N.D. Cal. Mar. 13, 2020); Ziegler v. Indian River Cty., 64 F.3d 470, 474 (9th Cir. 1995)

                                  15   (citing with approval an ADEA case in which the district court applied the tort-case standard)).

                                  16          Purposeful direction, in turn, can be shown in two ways. First, the Ninth Circuit has said

                                  17   that “the commission of an intentional tort in a state is a purposeful act that will satisfy” the

                                  18   purposeful direction test. Freestream Aircraft (Bermuda) Ltd. v. Aero Law Grp., 905 F.3d 597,

                                  19   603 (9th Cir. 2018). In other words, if the “allegedly intentional tortious conduct” occurred in the

                                  20   forum state, that conduct has plainly been purposefully directed at the forum state. Id.

                                  21   Alternatively, if the defendant’s conduct “takes place outside the forum,” there may still be

                                  22   purposeful direction if that conduct has “effects inside the forum state.” Id. at 604. This second

                                  23   method is known as the “effects” test from Calder v. Jones, 465 U.S. 783 (1984). The Calder

                                  24   “effects” test requires that the defendant have “(1) committed an intentional act, (2) expressly

                                  25   aimed at the forum state, (3) causing harm that the defendant knows is likely to be suffered in the

                                  26   forum state.” Axiom Foods, 874 F.3d at 1069 (internal quotation marks and citation omitted).

                                  27          Plaintiff’s sole theory why TSMC is subject to specific jurisdiction in California has to do

                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                         14
                                         Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 15 of 16




                                   1   with TSMC allegedly conducting “e-business” in the state. Opp. at 5. According to Plaintiff,

                                   2   TSMC operates its corporate website, “which specifically solicits customers in ‘Silicon Valley’

                                   3   and ‘Southern California’ to ‘start a foundry relationship,’ using dedicated TSMC email

                                   4   addresses.” Opp. at 5; Yih Decl. ¶ 8. Plaintiff argues that TSMC’s website allegedly provides

                                   5   customers with access to an interactive information and transaction system and that because his

                                   6   position with TSMC would involve him working on the website, this establishes specific

                                   7   jurisdiction over TSMC. Id.

                                   8          However, Plaintiff has not put forth allegations suggesting that any of TSMC’s “allegedly

                                   9   intentional tortious conduct” occurred in California. At all times, Plaintiff communicated with

                                  10   TSMC officials based in Taiwan and only through skype interviews and email exchanges from his

                                  11   home in New York. See Compl. ¶ 16, 26. The Court is mindful of the U.S. Supreme Court’s

                                  12   recent admonition that the minimum contacts analysis focuses upon “contacts that the defendant
Northern District of California
 United States District Court




                                  13   himself creates with the forum State,” and that “an injury is jurisdictionally relevant only insofar

                                  14   as it shows that the defendant has formed a contact with the forum State.” Walden v. Fiore, 571

                                  15   U.S. 277, 284 (2014) (emphasis in original). As such, the Court is skeptical that, based on

                                  16   Plaintiff’s lack of allegations, it can fairly be said that TSMC’s allegedly tortious conduct is

                                  17   connected to California to satisfy the purposeful direction prong. See Picot, 780 F.3d at 1214–15

                                  18   (9th Cir. 2015) (holding California could not exercise specific jurisdiction over defendant whose

                                  19   tortious conduct consisted of making statements to an Ohio resident that caused a Delaware

                                  20   corporation to cease making payments into two trusts in Wyoming and Australia all without

                                  21   entering California, contacting any person in California, or otherwise reaching out to California

                                  22   despite plaintiff being a resident of California and defendant having twice traveled to California in

                                  23   connection with the parties’ business relationship).

                                  24          Moreover, TSMC’s alleged contacts with California through its e-business and website do

                                  25   not warrant exercising personal jurisdiction over TSMC. By simply putting forth the argument

                                  26   that TSMC availed itself of the benefits of this forum by conducting e-business through its

                                  27   accessible website, Plaintiff has failed to connect that business to any discriminatory harm alleged

                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                         15
                                         Case 5:20-cv-04184-EJD Document 27 Filed 10/27/20 Page 16 of 16




                                   1   in this case. Plaintiff’s claims arising out of TSMC’s alleged discriminatory conduct during the

                                   2   hiring process would have arisen regardless of whether his anticipated role in the company would

                                   3   impact the fact that individuals and businesses in California can access TSMC’s website. It

                                   4   follows that these contacts fall short of satisfying the second prong of the specific jurisdiction

                                   5   analysis. See W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 742 (9th Cir. 2013)

                                   6   (“This court has referred to the second prong of the specific jurisdiction test as a ‘but for’ test.”).

                                   7          Since the Court has determined that Plaintiff has not satisfied the first and second

                                   8   requirements of the minimum contacts test, the Northern District of California does not have

                                   9   personal jurisdiction of TSMC. See Pebble Beach, 453 F.3d at 1155. Accordingly, the Court need

                                  10   not address the remaining prong. Moreover, as personal jurisdiction over TSMC does not exist,

                                  11   this Court need not consider whether Plaintiff fails to state a claim upon which relief can be

                                  12   granted under Federal Rule of Civil Procedure 12(b)(6).
Northern District of California
 United States District Court




                                  13    V.    CONCLUSION
                                  14          In light of the foregoing, the Court GRANTS TSMC’s motion to dismiss for lack of

                                  15   personal jurisdiction and DISMISSES Plaintiff’s action against TSMC. As such, the Court

                                  16   DENIES as moot, without prejudice, the remaining grounds for dismissal.

                                  17          IT IS SO ORDERED.
                                  18   Dated: October 27, 2020
                                  19

                                  20                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:20-cv-04184-EJD
                                       ORDER GRANTING MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                                         16
